internal_revenue_service number release date index number ---------------------------------------------------- ---------------------------- --------------------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------- telephone number --------------------- refer reply to cc ita b07 plr-131229-10 date date taxpayer a b c d e f g h i j k l m n o p q r s t u v w x y z aa bb ----------------------------------------------------- ---------------- --------------------- ------------------------ ------------------------------ ---------------------- ----------------- ------------------ ----------------- ------ ------------------------ --------------------------- ------- ------------------------- --------------------------- ----------------------------------------------- ---------------------------------- ----------------------------- --------------------------------------------------- -------------------- --------------------------------------- --------------------------------------- ---------------------------------------- ----------------------------------------- ------------------- ----------------- ---------------------------------- ---------------- ----------------------------- plr-131229-10 cc dd ee ff number number number number date date date date date date date date date state state dollar_figurea dollar_figureb dollar_figurec dollar_figured business a dear ----------- ------------------------------- ---------- ------------- ----------- ---- -- -- -- ------------------ ---------------------- ---------------- ------- ------- ------- ------- ------------------ ---------------------- ---------- ------------- -------------- ---------------- ------------------ ------------------ ----------------------------------------------------- this letter responds to your date request for rulings as supplemented on date date date date and date requesting a letter_ruling addressing whether sec_267 disallows the recognition of any loss on the l asset transfer or the m asset transfer conclusion sec_1 sec_368 does not apply to the l asset transfer or the m asset transfer the losses that result from the l asset transfer or the m asset transfer will not be disallowed under sec_267 facts taxpayer a privately held corporation organized under state law is the common parent of an affiliated_group of domestic corporations filing a consolidated federal_income_tax return taxpayer and subsidiaries are engaged in business a and operate number business a properties and number smaller business a properties plr-131229-10 on date taxpayer and certain affiliates filed voluntary petitions in the united_states bankruptcy court for state the bankruptcy court under chapter of title of the united_states_code chapter these chapter cases are being jointly administered by the bankruptcy court taxpayer represents that it currently has two classes of outstanding common_stock i voting common_stock that represents a de_minimis amount of taxpayer’s overall common_stock and ii non-voting common_stock that represents virtually all of the economic value associated with taxpayer’s common_stock the existence of both voting and non-voting common_stock facilitates taxpayer’s compliance with applicable regulatory requirements the shares of voting common_stock of taxpayer are owned by a a state limited_liability_company on date a filed an election to be treated as a corporation for federal_income_tax purposes effective as of date prior to date a was treated as a partnership the interests in a are owned in equal amounts by individuals b c and d taxpayer’s outstanding shares of non-voting common_stock are owned percent by e a state llc that is treated as a partnership for federal_income_tax purposes and percent by f a state corporation e is owned percent by each of b and c percent by g the sister of b and c and h the spouse of g as community_property and percent by certain members of the management of taxpayer f is wholly owned by i an llc that is treated as a partnership for federal_income_tax purposes i is owned by j a collection of investment partnerships and their affiliates k a state llc that is treated as a partnership for federal_income_tax purposes and certain members of the management of taxpayer k is owned percent by b and c through their respective revocable family trusts and percent by certain members of the management of taxpayer d owns a general_partner interest in some of the members of j taxpayer represents that the taxpayer management b and c do not own an interest in j the interests in i are divided into class a units class b units and class c units the class a units are owned by j the class b units are owned by k and the class c units are owned by certain members of the management of taxpayer taxpayer represents that based on the total number of outstanding units the units account for the following outstanding ownership in i class a units - dollar_figure percent class b units - dollar_figure percent and class c units - percent before date taxpayer was a publicly traded company in date i through f and e acquired all of the stock of taxpayer from the public the transaction was financed with loans from third-party lenders which include l lenders m lenders and n lenders the l lenders include o p q and others collectively l lenders as part of the agreement the l lenders have a first priority security_interest in certain property owned by taxpayer and its operating subsidiaries plr-131229-10 the m lenders include r an affiliate of s and t collectively m lenders the debt owed to the m lenders is secured_by certain real_estate and improvements thereon owned by taxpayer and its operating subsidiaries several loans were entered into pursuant to mezzanine financing using a chain of llcs one mezzanine loan was made by the m lenders however the remaining mezzanine loans were made by other lenders which are unrelated to the m lenders the n lenders include the m lenders in their capacity as a lender of a mezzanine loan and other lenders unrelated to the m lenders making certain loans to the chain of llcs the n loans are secured_by the equity interests in m u v and w m u v and w are disregarded entities that are wholly owned by taxpayer taxpayer also had several types of publicly-traded unsecured bonds that were outstanding and due in date date and date moreover taxpayer has other unsecured creditors that include employees certain trade creditors holders of l debt to the extent the debt is not adequately secured and parties to contracts or leases that have or will be rejected by the bankruptcy court these creditors and bond holders are hereinafter referred to as unsecured creditors as of date taxpayer had outstanding debt owing to the following creditors the l lenders the m lenders the n lenders and the unsecured creditors on date the bankruptcy court confirmed a chapter plan_of_reorganization that provides for the execution of the proposed transaction the bankruptcy plan under the bankruptcy plan substantially_all of taxpayer’s assets will be acquired by x a state llc that is treated as a partnership for federal_income_tax purposes x will be directly owned by the m lenders y a state llc that is treated as a partnership for federal_income_tax purposes and owned by b and c and one or more corporations owned by certain unsecured creditors the bankruptcy plan will be effected through the following steps taxpayer represents that x will be taxable as a partnership for federal_income_tax purposes and that taxpayer is not aware of any plan or intention to change that status x and z were formed to acquire the assets of taxpayer z will have two classes of interests i voting interests that will possess no economic rights with respect to z and ii non-voting interests that will possess all of the economic rights of z taxpayer represents that z will be a disregarded_entity for federal_income_tax purposes the voting interests in z will be issued to aa a state llc that will be owned indirectly by b and c and the following individuals designated by the m lenders bb and cc taxpayer represents that bb and cc own no economic interests in x or z the non-voting interests in z will be owned by x taxpayer represents that aa is a voting arrangement and that aa is a disregarded_entity for federal_income_tax purposes a number of direct and indirect wholly-owned subsidiaries of z all of which are disregarded for federal_income_tax purposes have been formed on the effective date plr-131229-10 of the bankruptcy plan the effective date taxpayer represents that it will exchange the m assets to the m lenders in satisfaction of their existing debt and the m lenders will contribute these assets to x thereafter all of the assets of m including a portion of m’s cash the m assets will be transferred to z and or z’s designated subsidiary llcs in their capacities as designees of the m lenders x will then issue to the m lenders or their affiliates the x equity interests approximately dollar_figurea of new z debt and certain warrants to acquire x equity the m lenders will own a percent voting interest in x as part of the bankruptcy plan taxpayer and certain of its affiliates the l sellers will sell substantially_all of their assets other than the m assets and certain joint_venture interests the l assets to z the purchase_price to be paid is approximately dollar_figureb dollar_figurec in cash consisting partly of cash of the l sellers and dollar_figured in new notes the sales proceeds after this transaction is complete the sales proceeds will be distributed to the l lenders pursuant to the bankruptcy plan and the existing taxpayer debt will be cancelled taxpayer represents that the l lenders that are not also affiliates of the m lenders will have no equity_interest in x at the conclusion of the bankruptcy plan to the extent any of the l lenders may also be unsecured creditors that receive unsecured holder warrants taxpayer represents that it is not substantially certain that any of the warrants will be exercised b and c will contribute cash to y y will use a portion of this cash to acquire interests in x and certain warrants purchased warrants which are exercisable no earlier than the six and one-half year anniversary of the effective date or the time that x engages in a capital raising transaction y will use the remaining cash to acquire additional interests in x these purchased warrants will give y the right to purchase up to dollar_figure percent of the total equity of x outstanding on the effective date subject_to certain adjustments b and c will indirectly own a percent interest in x at the conclusion of the bankruptcy plan and have purchased warrants to acquire up to an additional dollar_figure percent of x j is expected to receive a cash payment from b and c to settle certain claims that j may have against them taxpayer represents that j will not receive any equity interests options warrants or other direct or indirect economic interests in x and that taxpayer is not aware of any plan or intention for j to receive any equity interests options warrants or other direct or indirect economic interests in x certain unsecured creditors will receive a package of consideration including warrants unsecured holder warrants and investment rights one or more newly organized domestic corporations or limited_liability companies taxed as corporations for federal_income_tax purposes collectively referred to as unsecured holdcos will be formed to hold the warrants and make the initial investment on behalf of the unsecured plr-131229-10 creditors certain unsecured creditors through unsecured holdcos will be entitled to participate in a rights offering pursuant to which they could collectively purchase at plan value equity interests in x that represent up to approximately percent of x the unsecured holder warrants issued to the unsecured holdcos will be exercisable for up to percent of the total equity of x outstanding on the effective date subject_to certain adjustments and various terms and conditions of the warrants taxpayer represents that it is not substantially certain that the unsecured holder warrants will be exercised certain unsecured creditors will also be given the right to participate in future equity raises by x an unsecured creditor’s purchase of unsecured holdco equity but not the grant of unsecured holdcos’ warrants will be conditioned on compliance with a clearinghouse procedure pursuant to which the unsecured creditor provides information to representatives of x that will assist x in confirming that neither such unsecured creditor nor any person owning percent or more of such unsecured creditor owns a direct or indirect investment in taxpayer taxpayer represents that the unsecured creditors that will hold a percent or greater interest in an unsecured holdco other than an unsecured holdco that will hold only unsecured holder warrants and the m lenders including l lenders that are affiliates of the m lenders may own some taxpayer stock constructively through their investment in persons invested in j the value of such stock is less than percent of the total value of the outstanding taxpayer stock three of the unsecured creditors the put parties will be entitled to purchase through unsecured holdcos one-half of the equity interests in x offered to the unsecured creditors in the rights offering provided that such put parties hold at least a minimum amount in aggregate principal_amount of the unsecured senior notes of taxpayer the put parties consist of number dd funds number ee funds and number ff funds in addition the put parties have delivered a firm and irrevocable commitment to purchase through unsecured holdcos any x equity that is offered to other unsecured creditors but not purchased by them with respect to the n lenders x will issue warrants to one or more m lenders that will be transferred to the n lenders the n warrants the terms of the n warrants will be exercisable for up to percent of the total equity of x outstanding on the effective date subject_to certain adjustments and other terms and conditions taxpayer represents that it is not substantially certain that the n warrants will be exercised with respect to the management of x certain members of the management of x may be allowed to purchase equity in x it will be a condition to any such person’s plr-131229-10 acquisition of a direct or indirect interest in x equity that such interest would not cause x the m lenders or taxpayer to be related for purposes of sec_267 law and analysis reorganization under sec_368 sec_368 defines a tax-free reorganization as the transfer by a corporation of all or part of its assets to another corporation in a title_11_or_similar_case but only if in pursuance of the plan stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 sec_355 or sec_356 taxpayer represents that x will be taxable as a partnership for federal_income_tax purposes and that taxpayer is not aware of any plan or intention to change that status therefore sec_368 does not apply to the l asset transfer or the m asset transfer loss disallowance under sec_267 taxpayer requests a ruling on whether the losses that result from the sale of the l assets and m assets will be disallowed under sec_267 sec_267 provides that no deduction shall be allowed in respect of any loss from the sale_or_exchange of property directly or indirectly between persons specified in any of the paragraphs of sec_267 sec_267 does not apply to any loss of the distributing_corporation or distribute in the case of a distribution in complete_liquidation sec_267 provides that a corporation and a partnership are related_persons for purposes of sec_267 if the same persons own a more than percent in value of the outstanding_stock of the corporation and b more than percent of the capital interest or the profits interest in the partnership sec_267 provides that in determining ownership of stock for purposes of sec_267 stock owned directly or indirectly by or for a corporation partnership estate_or_trust shall be considered as being owned proportionately by or for its shareholders partners or beneficiaries sec_267 provides that for purposes of determining ownership of stock an individual shall be considered as owning the stock owned directly or indirectly by or for his family sec_267 provides that the family of an individual includes only his brothers and sisters whether by the whole or half blood spouse ancestors and lineal_descendants sec_267 provides that for purposes of determining ownership of stock an individual owning otherwise than by the application of sec_267 any stock of a plr-131229-10 corporation shall be considered as owning the stock owned directly or indirectly by or for his partner sec_267 provides that for purposes of determining ownership of stock stock constructively owned by a person by reason of the application of sec_267 shall for purposes of applying sec_267 c or c be treated as actually owned by such person however stock constructively owned by an individual pursuant to sec_267 or c shall not be treated as owned by him for the purpose of again applying either of such paragraphs in order to make another the constructive owner of such stock sec_267 provides that for purposes of determining ownership of a capital interest or profits interest of a partnership the principles of sec_267 shall apply except that sec_267 partner attribution shall not apply and interests owned directly or indirectly by or for a c_corporation shall be considered as owned by or for any shareholder only if such shareholder owns directly or indirectly percent or more in value of the stock of such corporation under sec_1_267_b_-1 for an individual to be considered under sec_267 as owning the stock of a corporation owned either actually or constructively under sec_267 by or for his partner such individual must himself actually own or constructively own under sec_267 stock of such corporation sec_1_267_b_-1 which was promulgated prior to the enactment of sec_267 provides in relevant part that sec_267 does not include members of a partnership and the partnership as related_persons such that transactions between partners and partnerships do not come within the meaning of sec_267 such transactions are governed by sec_707 for the purposes of which the partnership is considered to be an entity separate from its partners sec_1_267_b_-1 further provides that any transaction described in sec_267 between a partnership and a person other than a partner shall be considered as occurring between the other person and the members of the partnership separately therefore if the other person and a partner are within any one of the relationships specified in sec_267 no deduction with respect to such transactions between the other person and the partnership shall be allowed i to the related partner to the extent of his distributive_share of partnership deductions for losses or unpaid expenses or interest resulting from such transaction and ii to the other person to the extent the related partner acquires an interest in any property sold or exchanged with the partnership by such other person at a loss or to the extent of the related partner’s distributive_share of the unpaid expenses or interest payable to the partnership by the other person as a result of the transaction plr-131229-10 based on the facts and representations made by taxpayer sec_267 will not disallow the losses arising from the sale_or_exchange of the l assets or the m assets because taxpayer is not a related_person within the meaning of sec_267 to the m lenders or to x loss disallowance under sec_267 would be required if the sale_or_exchange of l assets and m assets occurred between related_persons as specified in sec_267 in the instant case the same persons do not own more than percent in the value of the outstanding_stock in taxpayer and more than percent in the value of the capital interest or the profits interest in x b and c own the shares in taxpayer that are attributable to their respective ownership interests in a e and k see sec_267 under sec_267 and c b and c and g constructively own the shares of their siblings therefore under sec_267 c and c b and c own percent of taxpayer under sec_267 b and c will be attributed the shares of stock owned by their partners b and c are partners with taxpayer’s management in e and k taxpayer represents that neither b nor c is a partner in any partnership other than e k and another partnership that is not involved in this transaction that includes any person who directly or indirectly owns an interest in taxpayer therefore under sec_267 b and c are attributed those shares in taxpayer that are indirectly owned by taxpayer’s management taxpayer’s management indirectly own sec_2 percent of taxpayer in sum b and c own percent of taxpayer stock under sec_267 c c and c moreover taxpayer represents that the unsecured creditors that will own a percent or greater interest in an unsecured holdco other than an unsecured holdco that will hold only unsecured holder warrants and the m lenders may own some taxpayer stock constructively through their investment in persons invested in j however taxpayer represents that the value of such stock owned by the unsecured creditors and m lenders is less than percent of the total of the outstanding taxpayer stock after applying the constructive_ownership rules under sec_267 based on taxpayer’s representations b c m lenders and unsecured creditors do not own more than percent of the value in taxpayer’s stock taxpayer represents that the following parties do not own an interest directly or constructively under sec_267 in x on the effective date the l lenders that are not also affiliates of the m lenders j and the members of the taxpayer management that own an interest in taxpayer therefore the loss on the sale of the l assets and m assets is not disallowed under sec_267 because there is no relationship established under sec_267 the same persons do not own more than percent in the value of taxpayer and more than percent in the capital interest or profits interest in x see sec_267 moreover the m lenders are not related to taxpayer under sec_267 finally since plr-131229-10 none of the partners in x is related to taxpayer within the meaning of sec_267 there will be no partial_disallowance under sec_1_267_b_-1 procedural statements we express no opinion on the tax effect of the proposed transaction under any other provision of the code or regulations or the tax effect of any condition existing at the time of or effect resulting from the proposed transaction that is not specifically covered by the rulings set forth above no opinion is expressed about the value of taxpayer stock used to determine the ownership structure in particular we express no opinion on whether it is substantially certain that the unsecured holder warrants and or the n warrants will be exercised we also express no opinion on whether the voting arrangement described above with respect to aa will cause z to be treated as a partnership for federal tax purposes a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based on facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process sincerely martin scully jr senior counsel branch income_tax accounting cc
